Citation Nr: 0636260	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-04 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for headaches, claimed as a closed head injury. 

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for dizziness, claimed as a closed head injury.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a fungal infection of the feet, colon and 
rectum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to July 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought.   

In April 2005, the veteran presented testimony before the 
undersigned Veterans Law Judge in Roanoke, Virginia; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  In December 1989, the Board determined that new and 
material evidence showing that headaches had increased in 
severity during service had not been submitted to warrant 
reopening the claim of entitlement to service connection.  
That decision was not appealed, and became final.

2.  Evidence added to the record since the December 1989 
Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for 
headaches.

3.  In December 1989, the Board determined that new and 
material evidence had not been submitted to the claim for 
service connection for chronic dizziness, claimed as a closed 
head injury.  That decision was not appealed, and became 
final.

4.  Evidence added to the record since the December 1989 
Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for 
chronic dizziness, claimed as a closed head injury.

5.  In December 1989, the Board determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a fungal disorder of the feet, 
groin and rectum.  That decision was not appealed, and became 
final.

6.  Evidence added to the record since the December 1989 
Board decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim for service connection for a 
fungal disorder of the feet, groin and rectum.


CONCLUSIONS OF LAW

1.  The December 1989 Board decision that determined that new 
and material evidence had not been presented to establish 
service connection for chronic headaches is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2005); 38 C.F.R. § 20.1100 
(2006).

2.  New and material evidence has not been received, and 
claims of entitlement to compensation benefits for chronic 
headaches may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  The December 1989 Board decision that determined that new 
and material evidence had not been presented to establish 
service connection for chronic dizziness, claimed as a closed 
head injury, is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 20.1100 (2006).

4.  New and material evidence has not been received, and 
claim of entitlement to compensation benefits for chronic 
dizziness, claimed as a closed head injury may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

5.  The December 1989 Board decision that determined that new 
and material evidence had not been presented to establish 
service connection for a chronic fungal infection of the 
feet, groin and rectum is final.  38 U.S.C.A. § 7104 (West 
2002 & Supp. 2005); 38 C.F.R. § 20.1100 (2006).

6.  New and material evidence has not been received, and the 
claim of entitlement to compensation benefits for a fungal 
infection of the feet, groin and rectum may not be reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The case on appeal seeks to reopen previously finally denied 
claims.  The Board has denied these claims in April 1984, 
April 1986 and most recently in December 1989.  The Court has 
held that in a claim to reopen, it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Here, while the veteran was provided generic notice of the 
need to submit new and material evidence, and while he was 
provided notice of the appropriate legal definition of new 
and material evidence, a notice of this type is ordinarily 
not sufficient under Kent.  However, the claim most recently 
had been denied in December 1989 because it was determined 
that new and material evidence had not been submitted to 
warrant reopening the claims.  Prior to that, the Board had 
denied the claims in April 1986 because of the absence of 
medical evidence demonstrating a manifestation of dizziness 
and/or any skin disorder in service; moreover, while service 
medical records were mostly unavailable, some treatment 
records were located in October 1984 and supported that the 
veteran was hospitalized for several days for observation 
during service for possible migraine headaches; subsequent 
lab studies and X-rays were reported as all negative.  The 
condition apparently resolved, and he was discharged to duty.  
In the case of the headache claim, the Board determined in 
April 1986 that the condition existed prior to service and 
did not increase in its underlying pathology during service.

Despite the generic nature of the August 2003 VCAA notice in 
the context of the current claim, the record demonstrates 
that the veteran was well aware of the absence of evidence in 
these regards, and, on his own, he has even repeatedly 
attempted to secure the requisite type of evidence, in terms 
of lay statements and service medical records etc., to 
support his claims that the claimed conditions were chronic 
manifestations in service.  The RO has also made numerous 
attempts which have been unavailing in obtaining 
documentation to support the veteran's claims.  For example, 
the National Personnel Records Center (NPRC) as well as the 
hospital where the veteran claimed treatment, together with 
other potential sources, have been contacted, all to no 
avail, with the exception of the October 1984 response (see 
searches of January 1983, August 1985, September 1985 October 
1985 and December 1985).  Under the circumstances, the Board 
considers that a remand to inform the veteran with more 
specificity as to why the claim was previously denied would 
serve no meaningful purpose and simply exalt form over 
substance.  Therefore, the Board regards the VCAA 
requirements to have been satisfied to the extent possible in 
these regards.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

New and Material Evidence

Entitlement to service connection for the claimed disorders 
was previously denied by the Board on several prior 
occasions, with the most recent denial being issued in 
December 1989.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  The law provides 
that the prior Board decision cannot be modified unless 
evidence submitted in support of the veteran's claim to 
reopen is "new and material" pursuant to 38 U.S.C.A. § 5108.  
Thus, regardless of any RO action, the current claims may be 
considered on the merits only if new and material evidence 
has been submitted since that December 1989 final decision.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The instant petition to reopen was filed in May 2003.  
Effective August 29, 2001, the definition of "new and 
material evidence", found at 38 C.F.R. § 3.156(a), was 
revised.  The instant claim to reopen was filed after that 
date, and the new criteria apply.  The revised definition 
requires that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered "new and 
material," and defines material evidence as evidence, which, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held, 
however, that evidence which is merely cumulative of other 
evidence in the record cannot be new and material even if 
that evidence had not been previously presented to the Board.  
Anglin v. West, 203 F.3d 1343 (2000).

The pertinent evidence of record at the time when the claim 
was previously denied de novo in April 1986 included the 
treatment records received in October 1984 that supported 
that in April 1959, the veteran was hospitalized for four 
days for observation for possible migraine headaches; 
subsequent lab studies and X-rays were reported as all 
negative.  The condition apparently resolved, and he was 
discharged to duty.  It should be noted that the NPRC 
determined that the remainder of the veteran's service 
medical records were destroyed in a July 1973 fire at the 
NPRC.  Also of record was the transcript of a June 1985 
hearing before the Board wherein the veteran testified that 
he had had headaches since about age seven or eight and that 
the headaches became more irregular since age 13 (about once 
a month).  The evidence of record at the time of the December 
1989 Board determination that no new and material evidence 
had been submitted included the above listed evidence as well 
as some additional evidence that was deemed insufficient to 
constitute new and material evidence, consisting of several 
lay statements, the veteran's testimony from a hearing 
afforded in February 1989, and a copy of an employment 
physical from June 1955 in which the veteran again admitted 
to a medical history of frequent and severe headaches (prior 
to service).

In the context of the current claim, the record has been 
supplemented with some more current treatment records as well 
as the veteran's testimony from another hearing in April 
2005.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Nevertheless, the veteran now asserts that his headaches are 
the product of his having fallen down three flights of stairs 
during service.  See veteran's statement received on 
September 3, 2004.  The veteran's testimony regarding a fall 
down three flights of stairs is somewhat inherently 
incredible; and apart from the fact that available medical 
records are entirely silent as to his having sustained any 
fall whatsoever; and aside from the fact that this new 
assertion is first put forth more than forty years after 
service, the Board observes that reliance upon a new or 
different theory as to etiology is insufficient to transform 
a previously denied and final claim to a separate and 
distinct, or new, claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  Accordingly, the new theory does not 
provide a basis for reopening his claims for service 
connection for dizziness or for headaches.  

The Board also observes that in his September 2004 statement 
the veteran asserts that he had recently secured and provided 
additional service records as new and material evidence.  
However, careful scrutiny of those records recently provided 
reveals that they are duplicates of a portion of the records 
previously obtained by the RO in October 1984 and were 
already made part of the claims file that was thoroughly 
considered in 1986 and also in 1989.  For the purpose of the 
current claim, duplicate records do not satisfy the 
requirement for submission of new and material evidence to 
warrant reopening a previously denied final claim.  

The VA outpatient treatment records from May 2003 to April 
2004 are new evidence; however, these documents do not 
associate the claimed disorders to service.  The claims were 
previously denied because of the lack of objective evidence 
showing that headaches had increased in severity during 
service and chronic dizziness or fungal disorders were not 
shown as having manifested in service.  The evidence recently 
submitted still fails to competently demonstrate an 
association between the veteran's claimed disorders and 
military service.  As the information provided in support of 
the applications to reopen the claims for entitlement to VA 
benefits does not include new and material evidence, the 
applications to reopen the claims must be denied.

ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for headaches, claimed 
as a closed head injury; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for dizziness, claimed 
as a closed head injury; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for service connection 
for a fungal infection; the appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


